PER CURIAM.
Christopher Medeiros appeals the summary denial of his postconviction motion. In ground one, Medeiros alleged that his trial attorney provided ineffective assistance by not impeaching a key state witness with an inconsistent statement from his deposition. During the deposition, the witness admitted writing two statements that recanted the information he provided to police. At trial, he denied writing the first statement. In the first statement, the witness explained why he gave the police false information. At trial, after the witness denied writing the first statement, there were no further questions about it and it was not received or proffered into evidence.
Medeiros’s postconviction motion states a legally sufficient claim that is not refuted by the record attached to the circuit court’s order. Accordingly, we reverse and remand for an evidentiary hearing or for attachment of portions of the record that conclusively demonstrate appellant is entitled to no relief.
REVERSED and REMANDED.
STONE, STEVENSON and SHAHOOD, JJ., concur.